—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered April 2, 2001, which denied petitioner’s application to annul respondent Division of Housing and Community Renewal’s determination denying petitioner a major capital improvement (MCI) rent increase for certain pointing and waterproofing work, and directed that judgment be entered dismissing the petition, unanimously affirmed, without costs.
Respondent’s determination denying petitioner’s application for a major capital improvement rent increase was based upon the fact that an MCI increase for pointing and waterproofing work had been granted six years earlier, and published agency policy not to allow an MCI increase for pointing and waterproofing more than once every 15 years unless the owner obtains a waiver from respondent, notwithstanding that the earlier pointing and waterproofing was done on a different part of the building than the subsequent pointing and waterproofing for which another MCI increase is sought. The rationality of this policy was recently reviewed by this Court, and should be upheld as a matter of precedent (Matter of West Vil. Assocs. v Division of Hous. & Community Renewal, 277 AD2d 111, 114). Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.